DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Fitzgerald on 2/10/2021.

The application has been amended as follows: 
IN THE CLAIMS:

Claims 1-7, 15-18, and 22: Cancelled.
Claim 8 (currently amended), line 6: “. . . providing for enhanced transfer of heat to the uncarbonized biomass [.] , wherein the reactor is a first pipe having a first diameter surrounded by a second pipe having a second diameter larger than the first diameter, the second pipe being supplied with a recycling molten salt stream, the length of the first pipe having an input end for receiving blended feedstock, and an output end for outputting the carbonized biomass.
Claim 11(currently amended), line 1: “The system of claim 10, wherein heat is provided to the . . . .”
Claim 23(currently amended), line 1: “The system of claim [22] 8, wherein . . . .”
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Consider the closest prior art  U.S. Patent Application 2016/0137939 to Seidner. Seidner teaches an apparatus having a pump (220) and a reactor (215) suitable for receiving biomass. Fig. 2.  However, Seidner ‘939 does not teach or suggest wherein its reactor is a first pipe having a first diameter surrounded by a second pipe having a second diameter larger than the first diameter, the second pipe being supplied with a recycling molten salt stream, the length of the first pipe having an input end for receiving blended feedstock, and an output end for outputting the carbonized biomass.  Consider also, U.S. 4,743,341 to Hladun, which teaches a biomass molten salt reactor. (Abstract).  However, unlike the present invention Hladun teaches that the biomass is treated directly within the recycled molten salt bath, and does not teach or suggest the tube in tube reactor setup of the present invention, which is expected to operate through indirect heat exchange. (Hladun, col. 1, ln. 35-67). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772